Citation Nr: 9932214	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
August 1995 and April 1997.  

In the April 1999 VA Form 646, the veteran's representative 
raised the issue of entitlement to non-service connected 
disability pension.  As that issue has never been raised or 
addressed by the RO, the matter is referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD is manifested by subjective complaints 
of nightmares, sleep disturbance, depression, guilt, 
flashbacks, and difficulty getting along with people, 
particularly supervisors or people in large groups.  
Objectively, there is evidence of difficulty articulating 
thoughts and some flatness of mood.  The veteran has a long 
history of substance abuse through March 1993, after which 
time he claims to have been clean and sober.     

3.  The veteran's PTSD is productive of no more than definite 
social and industrial impairment.  



CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO established entitlement to service connection for PTSD 
in an April 1983 rating decision.  A 10 percent disability 
evaluation was assigned.  That rating remained in effect for 
a number of years.  

In February 1992, the veteran submitted a claim for an 
increased rating for PTSD.  In connection with his claim, the 
RO obtained the veteran's VA medical records.  He was 
hospitalized for several weeks in November and December 1991 
following a transfer from a private facility where he was 
treated for gunshot wounds.  He admitted to a history of 
illicit drug use.  He was unemployed and divorced with two 
children.  The veteran was discharged in December 1991 to 
domiciliary care, hoping to complete the Substance Abuse 
Treatment Program (SATP), to maintain sobriety, and to enter 
the Stress Recovery Unit (SRU).  In February 1992, the 
veteran was transferred from the SATP to SRU after completion 
of the program.  Diagnoses included polysubstance abuse, 
PTSD, and mixed personality disorder.  He was not taking any 
medications.  

The discharge summary for VA hospitalization dates from 
January to April 1992 indicated that the veteran spent much 
time at his first wife's home.  He was an unemployed 
construction worker.  He claimed to be drug and alcohol free 
since November 1991.  During the admission, the veteran 
showed no interest in Alcoholics Anonymous or Narcotics 
Anonymous and made little cathartic use of the unit.  
However, he insisted that he would follow up at the Vet 
Center.  He was not taking any psychotropic medications.  The 
Axis I diagnosis included chronic PTSD, evidenced by survivor 
guilt, impacted grief, emotional numbing mixed with 
volatility, isolation, avoidance, a need for excitement, 
hypervigilance, recurrent intrusive images, memories and 
nightmares of Vietnam combat and casualties, distrust, 
bitterness, and a sense of foreshortened future, as well as 
polysubstance dependence and abuse in remission.  The Axis II 
diagnosis was borderline personality disorder with 
narcissistic, impulsive, antisocial, self-defeating traits.  
The physician indicated that the veteran's employability was 
equivocal, not because he lacked skill and experience, but 
because of his track record, his impulsivity, and his 
substance abuse problems.   

In a June 1992 rating decision, the RO awarded a temporary 
total disability rating for the veteran's period of 
hospitalization from February 19, 1992.  Effective May 1, 
1992, the 10 percent rating was continued by the RO.  The 
veteran timely appealed that decision.  

A June 1992 VA social assessment revealed that the veteran 
supported himself with VA money, food stamps, and help from 
his brother.  He had applied for Social Security disability.  
He had completed high school and attended vocational school 
in masonry crafts.  He had held a variety of jobs, mostly 
labor, the longest of which for two years.  He claimed to 
have been drug free since November 1991.  
  
The veteran was admitted for VA domiciliary care in November 
1992.  He had relapsed in August 1992, when he began drinking 
and using crack on a daily basis.  He reported experiencing 
depression, nightmares, insomnia, and flashbacks.  The 
diagnosis was alcohol dependence, crack cocaine dependence, 
history of polydrug use, history of PTSD, and history of 
borderline personality disorder with narcissistic, impulsive, 
antisocial, and self-defeating traits.  The veteran was 
admitted to the SATP in December 1992.  He explained that the 
relapse was secondary to financial problems.  He denied any 
history of flashbacks or nightmares.  In January 1993, the 
veteran returned to domiciliary care pending admission to the 
Opportunity House.  The diagnosis was crack cocaine 
dependence, alcohol dependence, and schizoid personality 
disorder.  The physician assigned a current Global Assessment 
of Functioning (GAF) score of 51 current and a score of 41 
for the past year.  There were no discharge medications.  The 
veteran stayed in the domiciliary through March 1993.  A drug 
screen performed while in the hospital for physical 
complaints was positive for cocaine.  The discharge diagnosis 
was alcohol dependence, crack cocaine dependence, history of 
polydrug abuse, PTSD, and borderline personality disorder 
with narcissistic, impulsive, antisocial, self-defeating, and 
schizoid traits.  

The veteran testified at a personal hearing in April 1993.  
He was currently attending group therapy once a week.  He was 
not on any medications.  He had not used any drugs or alcohol 
since his discharge from the hospital.  While in the 
hospital, the veteran developed blood pressure problems when 
he had a Vietnamese doctor, which he attributed to his 
experiences in Vietnam.  He testified that he did not get 
along with people and could not stand being around crowds, 
which made him nervous.  He watched television, but not war 
movies.  He was currently homeless.  The veteran stated that 
both of his former wives divorced him because of his PTSD.  
He last worked in 1985 on a construction job, from which he 
was fired due to his nervous condition.  The veteran 
explained that he feared being given medication because of a 
prior mistake in which he was given the wrong pills.  He 
continued to have nightmares, even after his hospitalizations 
and therapy.  A doctor had suggested medication for sleep, 
but the veteran declined, even though he only slept two or 
three hours per night.        

In his April 1993 substantive appeal, the veteran indicated 
that he had dreams and thoughts of Vietnam.  He did not trust 
anyone, had no friends or social life, and hardly left the 
house.  He asserted that he could not function in society any 
more.

Pursuant to the Board's August 1995 remand, the RO wrote the 
veteran and requested that he provide information regarding 
all private and VA treatment for PTSD since March 1993.  The 
veteran did not respond to this request.  

Also pursuant to the Board's remand, the veteran underwent a 
VA psychiatric examination in January 1996.  He had not 
worked at all for the past six years due to difficulties 
getting along with people.  When in large groups in 
particular, he could get nervous, argumentative, or have 
physical fights.  Although he had a history of difficulty 
with drugs, the veteran claimed to have been clean for two 
years.  He went to the Vet Center once a week.  Subjective 
complaints included nightmares with sleep disturbance and 
guilt.  The examination report revealed that the veteran was 
well oriented and established a good relationship with the 
examiner.  Conversation was coherent and relevant with a 
friendly attitude.  There were no changes in mood or 
psychotic deviations.  Although the veteran had some problems 
articulating his thoughts, cognitive functioning was well 
preserved.  In addition, memory was intact and judgment was 
fair.  He demonstrated some insight into his problems.  The 
diagnosis was PTSD and cocaine and alcohol dependence 
inactive to two years according to the veteran's statement.  
The examiner assigned a GAF score of 55 for present and for 
the past year.  

In a June 1996 rating decision, the RO granted an increase to 
a 30 percent disability rating effective from May 1, 1992, 
following the veteran's period of total disability due to 
hospitalization.  

In May 1997, pursuant to the Board's April 1997 remand, the 
RO requested that the veteran verify whether he was receiving 
Social Security disability benefits.  The veteran did not 
respond to this request.  

The veteran failed to report for the VA psychiatric 
examination scheduled in June 1997.  A July 1997 statement 
from the veteran's representative indicated that he did not 
have a more current address for the veteran.  In addition, 
the representative stated that he had not had any contact 
with the veteran for over a year.  When he last talked to the 
veteran, he was living at a place for homeless veterans.  

The veteran was afforded a VA psychiatric examination in May 
1998.  He had been living with a brother who had been looking 
after him for a number of years.  He had been unemployed for 
about eight years.  He explained that he had trouble dealing 
with people, particularly supervisors.  The veteran had a 
history of problems with alcohol and drug abuse, though he 
reported being clean for about four years.  During the day, 
he sometimes looked out at his brother's yard, went to the 
library to read, or went fishing with his brothers or his son 
who lived nearby.  He continued to go to the Vet Center and 
attend counseling.  Subjective complaints included nightmares 
with sleep disturbance.  He was not taking any medications or 
seeing a psychiatrist.  Mental status examination was 
essentially unchanged from the previous examination, except 
for some flatness of mood and appearing somewhat withdrawn.  
The diagnosis was PTSD and cocaine and alcohol dependency 
inactive for four years by veteran's report.  The examiner 
indicated that there were no significant changes from January 
1996 VA examination.  He commented that the veteran's social 
and occupational impairment was primarily due to difficulties 
in dealing with the public in general as well as past drug 
abuse.  Addressing the criteria set forth in the Board's 
remand, the examiner indicated that the veteran's fit within 
the second or third classifications (10 percent and 30 
percent, respectively).    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Thus, in this case, the amended 
regulations may not be applied to evidence prior to November 
7, 1996.  Thereafter, the version of the regulations most 
favorable to the veteran will apply.  

The Board notes that, in its May 1998 supplemental statement 
of the case, the RO considered the amended versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Initially, the Board observes that the veteran has a lengthy 
history of substance abuse and treatment, although the 
veteran has been, by his own report during the May 1998 VA 
examination, clean and sober for several years.  To the 
extent that the veteran may continue to be impaired by 
substance use, the Board emphasizes that, although service 
connection may be had for disability due to abuse of alcohol 
or drugs, compensation is not payable for such disability.  
Barela v. West, 11 Vet. App. 280, 282-83 (1998).  See 
38 U.S.C.A. §§ 1110, 1131 (stating that "no compensation 
shall be paid if the disability is a result of the veteran's 
. . . abuse of alcohol or drugs").  Therefore, impairment 
from substance abuse may not be a factor in determining the 
level of compensation appropriate for the veteran's PTSD.   

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, or when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, or when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Code 9411 (in effect prior to November 7, 
1996).  

With respect to the status of disability prior to November 7, 
1996, the Board finds that the preponderance of the evidence 
is against a schedular disability rating greater than 30 
percent for PTSD.  In fact, the veteran's primary problem 
from November 1991 to March 1993 appears to be substance 
abuse, for which he was hospitalized or under domiciliary 
care for extended periods of time.  Subjective complaints 
include nightmares, sleep disturbance, guilt, depression, and 
an inability to get along with people or deal with crowds.  
During the April 1993 hearing, the veteran asserted that he 
lost his job and both his marriages due to his psychiatric 
disability.  However, the evidence of record is lacking in 
significant evidence of psychiatric symptomatology.  
Specifically, the January 1996 VA psychiatric examination was 
essentially negative, except for trouble articulating 
thoughts.  In fact, the veteran was friendly and established 
a good relationship with the examiner.
    
The Board acknowledges that the physician did indicate in the 
April 1992 discharge summary that the veteran's PTSD was 
evidenced by survivor guilt, impacted grief, emotional 
numbing mixed with volatility, isolation, avoidance, a need 
for excitement, hypervigilance, recurrent intrusive images, 
memories and nightmares of Vietnam combat and casualties, 
distrust, bitterness, and a sense of foreshortened future.  
However, the diagnosis also included borderline personality 
disorder with narcissistic, impulsive, antisocial, and self-
defeating traits.  The physician indicated that the veteran's 
employability was equivocal due to his track record, 
impulsivity, and substance abuse problems.  Considering the 
total evidentiary picture, the Board does not conclude that 
the veteran's PTSD more closely approximates the criteria for 
a 50 percent evaluation for considerable social and 
industrial impairment.  38 C.F.R. § 4.7.  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1999).

The Board finds that the preponderance of the evidence is 
against entitlement to a schedular disability rating greater 
than 30 percent after November 7, 1996.  The relevant 
evidence consists solely of the report of the May 1998 VA 
examination.  Although the veteran continued to attend 
therapy at the Vet Center, he was not seeing a psychiatrist 
or taking medications.  He was still unemployed.  He spent 
the day looking into his brother's yard, reading at the 
library, or fishing with his brothers and his son.  The 
veteran's subjective complaints were essentially unchanged, 
although he specifically indicated that he had particular 
trouble dealing with supervisors.  Mental status examination 
was also essentially unchanged from the January 1996 VA 
examination, except for some flatness of mood and appearing 
somewhat withdrawn.  Considering the rating criteria set 
forth above, the Board cannot conclude that the evidence 
demonstrates a disability picture that more nearly 
approximates disability required for a 50 percent rating.  
38 C.F.R. § 4.7.  

Finally, the Board finds that there is no basis for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Although the veteran was hospitalized on numerous occasions 
in 1991, 1992, and 1993, those hospitalizations were 
generally not for treatment of PTSD.  In addition, although 
the veteran reports being unemployed for many years, the 
evidence of record does not support the conclusion that such 
unemployment is due to symptomatology from PTSD.  
Accordingly, the Board cannot conclude that the veteran's 
disability picture from PTSD is so exceptional or unusual 
that he is not adequately compensated through the application 
of regular schedular standards.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, 
Code 9411 (1999); 38 C.F.R. § 4.132, Code 9411 (1996).   



ORDER

Entitlement to a disability rating greater than 30 percent 
for PTSD is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

